Case 0:20-cv-60050-RS Document 13 Entered on FLSD Docket 02/21/2020 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA

  CARLOS E. CORTES,

         Plaintiff,

  v.                                                 Case No. 0:20-cv-60050-RS

  FIORELLA INSURANCE AGENCY, INC.,

        Defendant.
  ______________________________________/

                          NOTICE OF ATTORNEY APPEARANCE

        Jorge A. Pérez Santiago of the law firm Stumphauzer Foslid Sloman Ross & Kolaya, PLLC

 hereby enters his appearance as counsel on behalf of Defendant Fiorella Insurance Agency, Inc. in

 the above-captioned matter and respectfully requests service of all future pleadings, orders, and

 other papers at the contact information below.

 Dated: February 21, 2020                             Respectfully Submitted,

                                                      STUMPHAUZER FOSLID SLOMAN
                                                      ROSS & KOLAYA, PLLC
                                                      Two South Biscayne Boulevard
                                                      Suite 1600
                                                      Miami, FL 33131
                                                      Telephone: (305) 614-1404
                                                      Facsimile: (305) 614-1425

                                                              By:    /s/ Jorge A. Perez Santiago
                                                              JORGE A. PEREZ SANTIAGO
                                                              Florida Bar No. 91915
                                                              jperezsantiago@sfslaw.com
                                                              docketing@sfslaw.com

                                                      Counsel for Fiorella Insurance Agency, Inc.

                                [certificate of service on next page]
Case 0:20-cv-60050-RS Document 13 Entered on FLSD Docket 02/21/2020 Page 2 of 2



                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 21st day of February, 2020, I electronically filed the foregoing

 document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

 is being served this day on Mr. Cortes via transmission of Notices of Electronic Filing generated

 by CM/ECF.

                                                              /s/ Jorge A. Pérez Santiago
                                                              JORGE A. PEREZ SANTIAGO

                                        SERVICE LIST
                      Carlos E. Cortes. v. Fiorella Insurance Agency, Inc.
                                  Case No. 0:20-cv-60050-RS
                   United States District Court, Southern District of Florida

 Carlos E. Cortes
 200 S.E. 5th Ave., #603
 Dania Beach, FL 33004
 Tel.: (954) 871-0244
 E-mail: ccortes111415@gmail.com




                                                  2
